FILED
                              NOT FOR PUBLICATION                           DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MIGUEL GONZALEZ-RAMIREZ,                          No. 11-71759

               Petitioner,                        Agency No. A092-172-236

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Miguel Gonzalez-Ramirez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand based on ineffective assistance of counsel, and dismissing his appeal from

an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a motion to

remand, Movsisian v. Ashcroft, 395 F.3d 1095, 1098 (9th Cir. 2005), and review de

novo questions of law, Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We dismiss in part and deny in part the petition for review.

      We lack jurisdiction to review Gonzalez-Ramirez’s challenge to the IJ’s

reliance on the Form I-213, Record of Deportable Alien, because he failed to raise

the issue before the BIA and thereby failed to exhaust his administrative remedies.

See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (this court lacks

jurisdiction to review contentions not raised before the BIA).

      We also lack jurisdiction to review the agency’s denial of cancellation of

removal as a matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i).

      The BIA did not abuse its discretion by denying Gonzalez-Ramirez’s motion

to remand where he failed to establish prejudice from his counsel’s alleged

ineffective assistance. See Mohammed, 400 F.3d at 793-94 (to prevail on an

ineffective assistance of counsel claim, petitioner must show that counsel’s actions

may have affected the outcome of the proceedings).

      In light of our disposition, we need not address Gonzalez-Ramirez’s claim

regarding compliance with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                          2                                   11-71759